DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claim 20 is withdrawn. Claims 1-19 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 4/14/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-3, 5-8, 10-13, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 17 and 21 of copending Application No. 16/007214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, 17 and 21 of Application No. 16/007214 anticipates claims 1-3, 5-8, 10-13, 17 and 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the step comprising printing”. However, the claim recites providing a ceramic tile and providing a decorative layer. There is no recitation of “a step”, and additionally there are multiple “providing” steps and it is unclear which of these the reference to “the step” is referring. Therefore, claim 1 is indefinite. Claims 2-19 depend from claim 1 and are indefinite for the same reasons. For examination purposes, “the step comprising printing” has been interpreted as “the step of providing the decorative layer comprising printing” as supported by applicant’s disclosure.
Claim 6 recites the limitations "the step of curing the background color" and “the step of curing the décor”.  There is insufficient antecedent basis for these limitations in the claim. Therefore, claim 6 is indefinite. For examination purposes, claim 6 has been interpreted as the method of claim 5 further comprising curing the background color and the décor in a single step.
Claim 7 recites the limitation "the same printer”.  There is insufficient antecedent basis for these limitations in the claim. There is no initial recitation of the use of any printer. Therefore, claim 7 is indefinite. For examination purposes, the claim has been interpreted as “a single printer”.
Claim 16 recites the limitation "the printer”.  There is insufficient antecedent basis for these limitations in the claim. There is no initial recitation of the use of any printer. Therefore, claim 16 is indefinite. For examination purposes, “the printer comprises a plurality of printing units aligned” has been interpreted as “a plurality of printing units are aligned”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-8, 10-13, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caselli et al. (U.S. PGPUB No. 2018/0291624).

	Regarding claims 1-8, 10-13, 15 and 17-19, Caselli teaches a process for manufacturing a bullnose tile (claim 1) comprising: providing a ceramic tile comprising a base body made of a ceramic material (claim 1), wherein the base body has a main surface (Figure 1); wet cutting the tile to form the bullnose edge that exposes the ceramic material (0038, 0051-0052, Figure 2) and then drying (0052); printing a decorative layer directly on the ceramic material on the cut bullnose edge (0053) using an acrylate-based radiation curable ink set (0057) comprising cyan, magenta, yellow and black inks (0014) to form a décor that matches the decoration provided on the main surface of the tile (claim 5); curing the radiation curable ink using a UV lamp (0059); coating a curable protective coating on the décor using rollers (claims 16 and 17); and curing the protective coating (claim 16). Caselli additionally teaches that the base body of the ceramic tile may have a glaze which after the cutting step will be removed from the bullnose edge exposing the ceramic material (0038). Caselli also teaches that the step of printing can comprise first printing a base coat of white (comparable to a background color, see claims 11 and 12) and then printing the décor with the same printer (0062) and curing both the background color and the décor in a single step (0060). Caselli also teaches that printing step can provide passes through multiple printers (0062), each of which would have cyan, magenta, yellow and black ink sets, thereby meeting the limitations of claim 4. Caselli teaches all the critical limitations of claims 1-8, 10-13, 15 and 17-19; therefore, Caselli anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caselli in view of Van Der Zwan (U.S. PGPUB No. 2013/0100207).

	Regarding claims 9 and 16, Caselli teaches all the limitations of claim 1 including first printing a white background color and then printing a multi-color image matching the decoration on the tile while the tile is transported on a conveyor (0044 and Figure 6). Caselli fails to explicitly teach the printing being a single pass printing operation where the printer comprises a plurality of printing units aligned along the advancing direction wherein each of the plurality of printing units is configured to print one color and the first printing unit the tile meets is configured to print white ink. 
	However, Van Der Zwan teaches a printer for single pass printing (abstract) which comprises a plurality of printing units aligned along the advancing direction of an item to be printed (0001) wherein each of the units is configured to print one color (0002) that can be used for printing on ceramic tiles (0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caselli’s process by performing the printing using Van Der Zwan’s single pass printer wherein the first ink that is printed is the white base ink to provide the background color as desired by Caselli. One would have been motivated to make this modification as Van Der Zwan teaches that the use of this type of printer allows for simple exchange of print-head modules limiting down time (abstract) and allows for more rapid printing than conventional inkjet printers (0002).

5.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caselli in view of Zemel et al. (U.S. PGPUB No. 2020/0156106).

	Regarding claim 14, Caselli teaches all the limitations of claim 13, but fails to explicitly teach that the UV lamps are gallium or mercury lamps. However, Zemel teaches curing acrylate-based UV curable inkjet printable inks (0029) with a mercury lamp or gallium lamp (0033) after printing on a substrate, such as a ceramic tile (0026). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caselli’s process by substituting either a mercury lamp or gallium lamp for Caselli’s generic UV lamp. One would have been motivated to make this substitution as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success (particularly as Zemel teaches the mercury or gallium lamp for use in curing a similar acrylate-based ink for use on tiles), and the predictable result of providing a cured ink coating on the bullnose edge of the tile.
Conclusion
	Claims 1-20 are pending. 
Claim 20 is withdrawn. 
Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 12, 2022            Primary Examiner, Art Unit 1717